DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 12-18 recite ranges which are broader than the ranges recited in the claim they depend from. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (US 2002/0003135).
Regarding claims 1-2, Goto teaches a flux-cored wire for gas shielded arc welding (¶ 15). The composition of this wire is as follows, compared to the composition of claim 1, in mass percent:

Claim 1
Goto, ¶ 15-16
Fe
≥78%
Balance
TiO2
4%-13%
4.2%-8.2%
Mn
1.0%-2.4%
0.55%-1.60%
Cr
1.0%-3.0%
< 2.60 %
Mo
0.2%-1.2%
0.3%-1.20%
Si
0.1%-0.8%
0.06%-1.40%
Mg
0.1%-1.0%
0.20%-1.50%
F
0.05%-0.25%
0.025%-0.25%
C
0.01%-0.10%
< 0.20%
V
0.003%-0.020%
0.005%-0.050%
Nb
0.003%-0.020%
0.005%-0.050%
B (optional)
<100 ppm
0.005%-0.020% (50-200 ppm)
28 × Mn / (390 × C + 2370 × V)
≥0.82
0.078-3.78
Claim 2
0.018 × TiO2 × Mg + 2 × (Nb + V)
≤0.12
0.062-0.436


The composition of Goto therefore overlaps the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 3 and 5, Goto teaches the wire contains less than 0.015% P and less than 0.015% S by mass (¶ 16). This overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I. Goto does not disclose the presence of N.
Regarding claims 4 and 6-11, Goto teaches F, which is 0.025%-0.25% of the wire, is present in the form of NaF or K2SiF6 (¶ 32). This corresponds to a maximum 0.30% mass for Na and a maximum 0.08% mass for K. These ranges overlap the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 12-15, Goto teaches TiO2 is present in the wire in an amount of 4.2%-8.2% by mass (¶ 15). This overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 16-18, Goto teaches Mn is present in the wire in an amount of 0.55%-1.60% by mass (¶ 15). This overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (US 2004/0020912).
Regarding claims 1-2, Hara teaches a flux-cored wire for gas shielded arc welding (¶ 9). The composition of this wire is as follows, compared to the composition of claim 1, in mass percent:

Claim 1
Hara, ¶ 10-11
Fe
≥78%
Balance
TiO2
4%-13%
4.2%-8.2%
Mn
1.0%-2.4%
0.55%-1.60%
Cr
1.0%-3.0%
< 2.60%
Mo
0.2%-1.2%
0.3%-1.50%
Si
0.1%-0.8%
0.06%-1.10%
Mg
0.1%-1.0%
0.20%-1.50%
F
0.05%-0.25%
0.025%-0.55%
C
0.01%-0.10%
< 0.20%
V
0.003%-0.020%
< 0.015%
Nb
0.003%-0.020%
< 0.015%
B (optional)
<100 ppm
0.001%-0.020% (1-200 ppm)
28 × Mn / (390 × C + 2370 × V)
≥0.82
0.136- ∞
Claim 2
2 × Mg + 2 × (Nb + V)
≤0.12
0.041-0.296


The composition of Hara therefore overlaps the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 3 and 5, Hara teaches the wire contains 0.005-0.035% N (¶ 37). This overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I. Goto does not disclose the presence of P or S.
Regarding claims 4 and 6-11, Hara teaches F, which is 0.025%-0.55% of the wire, is present in the form of NaF or K2SiF6 (¶ 43). This corresponds to a maximum 0.45% mass for Na and a maximum 0.18% mass for K. These ranges overlap the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 12-15, Hara teaches TiO2 is present in the wire in an amount of 4.2%-8.2% by mass (¶ 10). This overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 16-18, Hara teaches Mn is present in the wire in an amount of 0.55%-1.60% by mass (¶ 10). This overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/XIAOBEI WANG/Primary Examiner, Art Unit 1784